PER CURIAM.
The evidence rejected by Judge Lowell but considered by Judge Brewster in reaching some of the conclusions in the fifth paragraph of his findings of fact was competent and properly considered. He was at liberty to disregard the ruling of Judge Lowell and consider the evidence, and, this being a suit in equity, we should have done so had he done otherwise.
Whether the officers of the national bank knew or did not know the trust company was insolvent was immaterial to a proper disposition of the case. Cosmopolitan Trust Co. v. S. L. Agoos Tanning Co., 245 Mass. 69, 139 N. E. 806; Banca Italiana Di Sconto v. Bailey, 260 Mass. 151, 157 N. E. 40; Banfield v. Whipple, 14 Allen (Mass.) 13. It was not error to fail to determine the fact.
We think the decree of the District Court should be affirmed for the reasons stated in Judge Brewster’s opinion.
The decree of the District Court is affirmed.